Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered July 16, 1991, which convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree and sentenced him, as a second felony offender, to a term of imprisonment of 2 Vi to 5 years, unanimously affirmed.
Review of the record reveals that defendant knowingly, voluntarily, and intelligently waived the right to appeal (People v Burk, 181 AD2d 74, 75, lv denied 80 NY2d 927). "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Were we to review defendant’s claim, we would find the sentence was not excessive. Concur—Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.